In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-550 CV

____________________


BONNIE J. HURN, Appellant


V.


PHILLIP LANE HOMES, L.L.C., Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 01-03-01537-CV




MEMORANDUM OPINION (1)
	The appellant and cross-appellee, Bonnie J. Hurn, and the appellee and cross-appellant, Phillip Lane Homes, L.L.C., filed a joint motion to dismiss this appeal.  The
parties allege that neither appellant desires to further prosecute this appeal.  The Court
finds that the motion is voluntarily made by the parties through their attorney of record
prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  All costs are assessed
against the incurring party.	
 
									PER CURIAM

Opinion Delivered February 26, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.